Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tang, US 2017/0305715 A1 in view of Joyce, US 9,126,806 B2.

Regarding claim 13, Tang discloses: an elevator system, comprising:
a plurality of reading devices provided on respective halls of an elevator, the plurality
of reading devices reading identification information from an identifier of a user (Tang discloses in [0077] Identity recognition modules 210 are placed at an elevator end, i.e. part of the elevator infrastructure, for reading a user identification from persons wearing smart identification devices 100.); and
a control device configured to control the elevator based on the identification
information read by any reading device of the plurality of reading devices (As disclosed in figure 1, passenger identity recognition module 210 of the elevator control apparatus identifies a specific passenger based on communication with that user’s wearable device.  See also [0079].  As shown in figure 3 passenger identity information is acquired in S331, and based on the identifying information a determination is made at S350 to authorize a call request.) and health condition information collected from a wearable terminal of a user corresponding to the identification information (Elevator control apparatus 200 reads identity information from identification module 110 of figure 1, and biological characteristic information from module 130, to include for instance, heart rate, blood pressure, body temperature, oxygen content of blood, all as disclosed in [0090].),
wherein the control device when health condition information collected from a
wearable terminal of a user corresponding to the identification information read by any
reading device of the plurality of reading devices is information indicating a poor health
condition (As shown in the flowchart of figure 3, the system detects a poor health condition (See also [0090], and determines based on said detection that the person requires emergency rescue, e.g. in case of epilepsy, stroke, myocardial infarction, etc.  In this case, the elevator control apparatus triggers a rescue service request, as disclosed in [0109].), 
Tang does not disclose explicitly that the control device: causes a car with a shortest waiting time to respond to a call from a hall on which the reading device is present.
However Joyce discloses in an analogous art directed to elevator dispatch control having a group dispatcher or dispatchers that can assign elevators for all calls within a building, rather than only for a subset of the elevators (Col. 1, lines 16-38).  In this context Joyce discloses shortest waiting time as a criterion for assigning an elevator to a call floor, col. 3, lines 57-59.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Joyce, of dispatching an elevator with a lower waiting time in response to a call request, as disclosed in , in the context of responding to an elevator call for a passenger in a poor health condition, in order to expedite said passenger’s ability to evacuate a building and receive medical attention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/               Examiner, Art Unit 2425